DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-13 and 21-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or fairly render obvious the invention provided by independent claim. The closest prior art is considered to be Gauthier et al. (US 4,486,210). Gauthier teaches a heat exchanger system, comprising: a core-in- shell heat exchanger; and a liquid/gas separator (11, 80, 126, 137; fig. 1, 5, 7), configured to receive a liquid/gas mixture and to separate the gas (5) from the liquid (10), the liquid/gas separator (11) connected to the core-in-shell heat exchanger via a first line (5) for transmitting gas from the liquid/gas separator (11) to a first region (compartments 24 to 28 via inflow box 33) in the core- in-shell heat exchanger and connected to the core-in-shell heat exchanger via a second line (10) for transmitting liquid from the liquid/gas separator (11) to a second region (compartments 50’, 51’ and 52’ via inflow box 32) of the core-in-shell heat exchanger (See at least fig. 1, 5 and 7; col. 2, lines 52 to col. 3, line 3).
The prior arts, however, fails to anticipate or fairly render obvious of the independent claims specifically the limitations wherein “a liquid sump connected to the liquid/gas separator via the second line, the liquid sump connected to the core-in-shell heat exchanger via a riser such that the liquid sump is located below the core-in-shell heat exchanger, the riser extending from a top of the liquid sump into a bottom of the core-in-shell heat exchanger, the riser operable to transmit the liquid from the liquid sump to the second region of the core-in-shell heat exchanger” as recited in the independent claim 1, and the limitation wherein “a liquid sump connected to the liquid/gas separator via the second line, the liquid sump connected to the core-in-shell heat exchanger via a riser, the riser having an inlet located below a liquid level in the liquid sump and an outlet located inside the second region of the core-in-shell heat exchanger, the riser operable to transmit the liquid from the liquid sump to the second region of the core-in-shell heat exchanger” as recited in claim 21, and the limitation wherein “a liquid sump connected to the liquid/gas separator via the second line, the liquid sump connected to the core-in-shell heat exchanger and operable to transmit the liquid to the second region of the core-in-shell heat exchanger; and a vapor vent line connecting the liquid sump to the core-in-shell heat exchanger, the vapor vent line having an inlet at a top of the liquid sump and an outlet in the first region of the core-in- shell heat exchanger” as recited in claim 25. Therefore, there is no obvious motivation to modify the prior arts to have the missing features. Accordingly, claims 1, 21 and 25, and those dependent thereupon are allowable over the prior art on the records.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        


/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763